           Case 3:19-cv-00037-MMD-CLB Document 35 Filed 07/27/21 Page 1 of 1




1

2

3                                 UNITED STATES DISTRICT COURT

4                                        DISTRICT OF NEVADA

5                                                    ***
6     TODD FORSBERG,                                         Case No. 3:19-cv-00037-MMD-CLB
7
                                       Petitioner,                          ORDER
8           v.

9     WILLIAM GITTERE, et al.,

10                                 Respondents.
11

12          Petitioner Todd Forsberg’s 28 U.S.C. § 2254 petition for writ of habeas corpus is before

13   the Court on several motions for extension of time by Respondents.

14          Good cause appearing, it is ordered that Respondents’ first, second, third, and fourth

15   motions for extension of time to file an answer to the petition (ECF Nos. 30, 31, 32, 33) are all

16   granted nunc pro tunc.

17          DATED THIS 27th Day of July 2021.

18
19
                                                      MIRANDA M. DU
20                                                    CHIEF UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26
27

28
